Motion of the appellee, Schuster Express, Inc., to dismiss the defendant’s appeal is granted. This case is not ripe for appeal because the litigation involved multiple claims and there has been no compliance with the provisions of Super. R. Civ. P. 54(b). See Kolc v. Maratta, 113 R. I. 160, 319 A.2d 14 (1974); Menzies v. Sigma Pi Alumni Ass’n, 110 R. I. 488, 294 A.2d 193 (1972). Accordingly, the case is remanded for entry of a proper judgment in the discretion of the court below. Thereafter, the defendant may file its appeal and the case shall then be returned to Supreme Court if there has been compliance with the rules.
Mr. Chief Justice Roberts did not participate.